21 So. 3d 910 (2009)
Gary HYDE, Appellant,
v.
ARENA BOX PROMOTIONS US, LLC, a Florida Limited Liability Company and Guillermo Rigondeaux Ortiz, Appellees.
No. 3D09-1954.
District Court of Appeal of Florida, Third District.
November 12, 2009.
William J. Brown, for appellant.
Marlow, Connell, Abrams, Adler, Newman & Lewis and Rosemary Wilder, Ft. Lauderdale; Herb R. Borroto; Milagrito G. Borroto, Coral Gables; Antonio S. Gonzalez, for appellees.
Before WELLS, SHEPHERD, and CORTIÑAS, JJ.
*911 PER CURIAM.
We find no abuse of discretion in the trial court's decision not to grant a preliminary injunction. See Bay N Gulf, Inc. v. Anchor Seafood, Inc., 971 So. 2d 842, 843 (Fla. 3d DCA 2007). Our holding is without prejudice to any subsequent proceedings below.
Affirmed.